Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 10/21/2020 has not been entered.
Claims 1-20 are rejected.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Braxton Davis on February 9, 2021.
The application has been amended as follows: 
Claim 1, Line 13, “…transmitting the first network activity data…” should be replaced by “…transmitting communication data…”
Claim 9, Line 11, “…transmitting the network activity data…” should be replaced by “…transmitting communication data…”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to a self-organizing network switching matrix.
Prior art was found for the independent claims as follows:
Wu (US 2010/0128676)
Brasic (US 2004/0156350)
Dottling (US 2011/0300871)
For the independent claims, Brasic teaches polling terminals, not remote transceivers, in a round robin fashion and keeping a list of which terminals are actively receiving data and which are not.  Hence Brasic teaches maintaining a list of which terminals are currently active or inactive, rather than deciding whether to actively change a remote transceiver to active (turn the remote transceiver “on”) or to inactive (turn the remote transceiver “off”) as a result of changing traffic conditions for the area that the transceivers are serving.    
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        

/WALLI Z BUTT/Examiner, Art Unit 2412